United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3132
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Avery Parker Boyd, Jr.,                   *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 5, 2000

                                    Filed: May 18, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Avery Parker Boyd, Jr. appeals the district court's imposition of a term of
imprisonment and supervised release following the revocation of Boyd's original term
of supervised release. For reversal, Boyd argues his revocation sentence violates ex
post facto and due process principles because 18 U.S.C. § 3583(h) was applied to him
even though it was enacted after he committed the underlying offense of conviction.
We reject Boyd's argument. First, Boyd did not raise this argument in the district court.
Second, Boyd's argument is foreclosed by this court's opinion in United States v. St.
John, 92 F.3d 761 (8th Cir. 1996). We affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-